Case 1:10-cv-05777-LAP Document 337 Filed 09/21/21 Page 1 of 2

FISH.

FISH & RICHARDSON
Fish & Richardson P.C.

1£80 Peachtree Street, NE
21st Floor
Atlanta, GA 30309

404 892 S065 main
404 892 5002 fax

Thad C. Kedish

Managing Principal
FILED VIA ECF TKodish (Df com

404724 2792 direct
June 29, 2021

The Honorable Loretta A, Preska

United States District Judge, Southern District of New York
United States Courthouse, Courtroom 124A

500 Pearl Street

New York, NY 10007-1312

Re: Berall vy. Verathon Inc. et al, C_A. No. 1:10-CV-05777-LAP-DCF

Dear Judge Preska:

I write on behalf of Defendants Verathon Inc. (“Verathon”) and Teleflex Medical Incorporated
(“Teleflex”) (collectively, “Defendants”). Pursuant to Your Honor’s Individual Practices,
Defendants seek an order permitting Defendants to file the following document under seal:

« An unredacted copy of Defendants’ Letter Reply in Support of Defendants’ Letter
Motion for Pre-Motion Conference Regarding Motion to Compel Production of
Waived Privileged Documents (“the Letter Motion”), filed on June 25, 2021.

The redacted portions of the Letter Motion contain information regarding terms of settlement
agreements between Berall and certain third party companies.

Courts in this district have routinely ordered that documents referencing the terms of settlement
agreements be filed under seal. See, e.g., Cosmoosl Corp. et al. v. C-Callon. Inc. et al., \1-cv-
1922 (S.D.N.Y. May 19, 2011), Dit. No. 33; Cosmoosl Corp. et al. v. C-Callon. Inc. et al., 11-cv-
1922 (S.D.N.Y. July 25, 2011), Dkt. No. 66; Seoul Viosys Co., Ltd. v. P3 Int’l Co., 16-cv-6272

(S.D.N.Y. Sept. 30, 2018), Dkt. No. 164 at 26-27, .

Accordingly, Defendants respectfully request that this Court enter an order that the Letter Reply
may be filed under seal.

Sincerely,

/s/ Thad C. Kodish

Thad C. Kodish

Counsel for Verathon Inc.

frcom

 
Case 1:10-cv-05777-LAP Document 337 Filed 09/21/21 Page 2 of 2

FISH.

FISH & RICHARDSON

The Honorable Loretta A. Preska
June 29, 2021
Page 2

/s/ Jonathan R. Wise
Jonathan R. Wise
Counsel for Teleflex Medical Incorporated

cc: Counsel of Record
Defendants may file the proposed documents
under seal.
SO ORDERED.

Dated: September 21, 2021
New York, New York

tel) yale

LORETTA A. PRESKA, U.S.D.d.

 

 
